UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 November 5 , 201 5 Date of Report (Date of earliest event reported) YuMe,Inc. (Exact name of registrant as specified in its charter) Delaware 001-36039 27-0111478 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1204 Middlefield Road, Redwood City, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650) 591-9400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2 Results of Operations and Financial Condition On November 5, 2015, YuMe,Inc. (the “Company”) issued a press release announcing its financial results for the third quarter ended September 30, 2015. A copy of this press release is attached hereto as exhibit 99.1. The information included in the exhibitattached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. Item 8.01 Other Events On November 5, 2015, the Company is holding an earnings call with investors to provide financial results for the third quarter ended September 30, 2015 as provided in Item 2.02 above. The Company hereby provides supplemental information relating to advertiser metrics attached hereto as Exhibit 99.2. The information included in the exhibitattached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits. The Company hereby furnishes the following exhibits: Exhibit Number Description Press release dated November 5, 2015 Advertiser Metrics SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YuMe,Inc. /s/ Tony Carvalho Tony Carvalho Executive Vice President, Chief Financial Officer (Principal Financial Officer and Duly Authorized Signatory) Dated: November 5,2015 INDEX TO EXHIBITS Exhibit Number Description Press release dated November 5, 2015 Advertiser Metrics
